PER CURIAM.
The defendant was convicted of committing a lewd and lascivious act upon a child in violation of section 800.04, Florida Statutes (Supp.1984). Under the statute, it is a second-degree felony for a person to handle or fondle children younger than sixteen years of age in a lewd, lascivious, or indecent manner. We reject the defendant’s argument that the evidence presented at trial was legally insufficient to sustain his conviction. His argument is nothing more than a veiled challenge to the weight and credit given by the jury to the testimony of the 12-year-old victim and her 8-year-old playmate. Tibbs v. State, 397 So.2d 1120, 1125 (Fla.1981), affirmed, 457 U.S. 31, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982).
Accordingly, we affirm the defendant’s conviction.